Name: 2007/877/EC: Commission Decision of 19 December 2007 on a Community financial contribution for 2007 to cover expenditure incurred by Belgium, Germany, France, the Netherlands and Finland for the purpose of combating organisms harmful to plants or plant products (notified under document number C(2007) 6405)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  agricultural activity;  agricultural policy;  EU finance;  natural and applied sciences;  management
 Date Published: 2007-12-28

 28.12.2007 EN Official Journal of the European Union L 344/51 COMMISSION DECISION of 19 December 2007 on a Community financial contribution for 2007 to cover expenditure incurred by Belgium, Germany, France, the Netherlands and Finland for the purpose of combating organisms harmful to plants or plant products (notified under document number C(2007) 6405) (Only the Dutch, Finnish, French, German and Swedish texts are authentic) (2007/877/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 23 thereof, Whereas: (1) Pursuant to Directive 2000/29/EC, a financial contribution from the Community may be granted to Member States to cover expenditure relating directly to the necessary measures which have been taken or are planned to be taken for the purpose of combating harmful organisms introduced from third countries or from other areas in the Community, in order to eradicate or, if that is not possible, to contain them. (2) Belgium, Germany, France, the Netherlands and Finland have each established a programme of actions to eradicate organisms harmful to plants introduced in their territories. These programmes specify the objectives to be achieved, the measures carried out, their duration and their cost. Belgium, Germany, France, the Netherlands and Finland have applied for the allocation of a Community financial contribution to these programmes within the time limit set out in Directive 2000/29/EC and in accordance with Commission Regulation (EC) No 1040/2002 of 14 June 2002 establishing detailed rules for the implementation of the provisions relating to the allocation of a financial contribution from the Community for plant-health control and repealing Regulation (EC) No 2051/97 (2). (3) The technical information provided by Belgium, Germany, France, the Netherlands and Finland has enabled the Commission to analyse the situation accurately and comprehensively and to conclude that the conditions for the granting of a Community financial contribution, as laid down in particular in Article 23 of Directive 2000/29/EC, have been met. Accordingly, it is appropriate to provide a Community financial contribution to cover the expenditure on these programmes. (4) The Community financial contribution may cover up to 50 % of eligible expenditure. However, in accordance with Article 23(5) third paragraph of the Directive, the rate of the Community financial contribution for the programme presented by Germany and a part of the programme of the Netherlands should be reduced as the programmes notified by these Member States have already been the subject of Community funding respectively under Commission Decision 2006/885/EC (3) for Germany and Decision 2005/789/EC (4) for the Netherlands. (5) In accordance with Article 24 of Directive 2000/29/EC the Commission shall ascertain whether the introduction of the relevant harmful organism has been caused by inadequate examinations or inspections and adopt the measures required by the findings from its verification. (6) In accordance with Article 3(2)(a) of Council Regulation (EC) No 1290/2005 of 21 June 2005 (5) on the financing of the common agricultural policy, plant-health measures are to be financed from the European Agricultural Guarantee Fund. For the purpose of financial control of these measures Articles 9, 36 and 37 of the above Regulation shall apply. (7) The measures provided in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 The allocation of a Community financial contribution for 2007 to cover expenditure incurred by Belgium, Germany, France, the Netherlands and Finland relating to necessary measures as specified in Article 23(2) of Directive 2000/29/EC and taken for the purpose of combating the organisms concerned by the eradication programmes listed in the Annex is hereby approved. Article 2 1. The total amount of the financial contribution referred to in Article 1 is EUR 694 273. 2. The maximum amounts of the Community financial contribution for each of the programmes shall be as indicated in the Annex. Article 3 The Community financial contribution as set out in the Annex shall be paid on the following conditions: (a) evidence of the measures taken has been given in accordance with the provisions laid down in Regulation (EC) No 1040/2002; (b) a request for payment has been submitted by the Member State concerned to the Commission, in accordance with Article 5 of Regulation (EC) No 1040/2002. The payment of the financial contribution is without prejudice of the verifications by the Commission under Article 24 of Directive 2000/29/EC. Article 4 This Decision is addressed to the Kingdom of Belgium, the Federal Republic of Germany, the French Republic, the Kingdom of the Netherlands and the Finnish Republic. Done at Brussels, 19 December 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Directive 2007/41/EC (OJ L 169, 29.6.2007, p. 51). (2) OJ L 157, 15.6.2002, p. 38. Regulation as amended by Regulation (EC) No 738/2005 (OJ L 122, 14.5.2005, p. 17). (3) OJ L 341, 7.12.2006, p. 43. (4) OJ L 296, 12.11.2005, p. 42. (5) OJ L 209, 11.8.2005, p. 1. Regulation as last amended by Regulation (EC) No 1437/2007 (OJ L 322, 7.12.2007, p. 1). ANNEX ERADICATION PROGRAMMES Legend: a= Year of implementation of the eradication programme. SECTION I Programmes whose Community financial contribution corresponds to 50 % of eligible expenditure Member State Harmful organisms combated Affected plants Year Eligible expenditure (EUR) Maximum Community contribution (EUR) Per programme Belgium Diabrotica virgifera Maize 2005 and 2006 67 331 33 665 Finland Bemisia tabaci Euphorbia pulcherrima 2006 and 2007 109 262 54 631 France Diabrotica virgifera Maize 2005 and 2006 871 548 435 774 The Netherlands Diabrotica virgifera Maize 2005 282 557 141 278 SECTION II Programmes whose Community financial contribution rates differ, in application of degressivity Member State Harmful organisms combated Affected plants Year a Eligible expenditure (EUR) Rate (%) Maximum Community contribution (EUR) Germany Anoplophora glabripennis Various trees 2006 3 26 950 45 12 127 The Netherlands Diabrotica virgifera Maize 2005 (Alsmeer area) 3 37 330 45 16 798 Total Community contribution (EUR) 694 273